EXHIBIT 99.1 MARTIN MIDSTREAM PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial information is based upon the historical financial statements of the Partnership, adjusted to reflect the disposition of its East Texas and Northwest Louisiana natural gas gathering and processing assets, and certain other natural gas gathering and processing assets also owned by the Partnership, reported in the natural gas services segment (the “Prism Assets”). The following unaudited pro forma condensed consolidated financial information ofthe Partnershipshould be read in conjunction with the related notes and with the historical consolidated financial statements ofthe Partnershipand the related notes included in previous filings with the Securities and Exchange Commission. The unaudited pro forma condensed consolidated balance sheet reflects the disposition of its East Texas and Northwest Louisiana natural gas gathering and processing assets, and certain other natural gas gathering and processing assets also owned by the Partnership, as if it occurred on March 31, 2012, while the unaudited pro forma condensed consolidated statements of operations give effect to the disposition as if it occurred on January 1, 2009. The pro forma adjustments, described in the related notes, are based on the best available information and certain assumptions that the Partnership’s management believes are reasonable. The unaudited pro forma condensed consolidated financial information is presented for illustrative purposes only and does not purport to be indicative of the operating results or financial position that would have occurred if the transaction described above had occurred as presented in such statements. In addition, future results may vary significantly from the results reflected in such statements. For example, this financial information does not reflect any potential earnings from the use of the proceeds from the disposition or reductions of previously allocated corporate costs. MARTIN MIDSTREAM PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of March31, 2012 (Dollars in thousands) MMLP Historical Natural Gas Gathering and Processing Assets Pro Forma Consolidated Assets Cash $ $ (a) $ ) (c) Accounts and other receivables, less allowance for doubtful accounts of $2,979 — Product exchange receivables — Inventories ) (b) Due from affiliates — Fair value of derivatives — Other current assets — Total current assets ) Property, plant and equipment, at cost ) (b) Accumulated depreciation ) (b) ) Property, plant and equipment, net ) Goodwill ) (b) Investment in unconsolidated entities ) (b) Debt issuancecosts, net — Fair value of derivatives 41 — 41 Other assets, ne ) (b) $ ) $ Liabilities and Partners’ Capital Current installments of long-term debt and capital lease obligations $ $ )
